        Case 3:20-cr-00160-H Document 64 Filed 04/28/21 PageID.306 Page 1 of 4




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 20CR0160-H
12                              Plaintiff,
13                                                    ORDER GRANTING JOINT
                   v.                                 REQUEST TO CONTINUE
14                                                    MOTION HEARING /TRIAL SETTING
                                                      DATE AND EXCLUDING TIME
15    ONGKARUCK SRIPETCH (1),                         UNDER THE SPEEDY TRIAL ACT
16                           Defendant.
17
18
19
           The parties have contacted the Court through the courtroom deputy and have jointly
20
     requested to continue the motion hearing/trial setting date. Good cause appearing and based
21
     on the parties’ joint request, the Court GRANTS the parties’ joint request to continue the
22
     motion hearing/trial setting and excludes time under the Speedy Trial Act (“STA”), 18
23
     U.S.C. § 3161(h). Accordingly, the motion hearing/trial setting set for May 3, 2021 is
24
     vacated and continued to July 26, 2021 at 10:00 a.m. The Court makes the following factual
25
     findings, which apply to the exclusion of time under the STA.
26
           The President of the United States of America, the Governor of the State of
27
     California, and the Mayor of the City of San Diego have declared states of emergency in
28
     response to the spread of the coronavirus (“COVID-19”). The Centers for Disease Control
       Case 3:20-cr-00160-H Document 64 Filed 04/28/21 PageID.307 Page 2 of 4




 1 and Prevention and other public health authorities have advised the public to implement
 2 and practice social distancing. To protect public safety and prevent the spread of COVID-
 3 19, on March 17, 2020 the Chief Judge of the Southern District of California issued an
 4 order declaring a judicial emergency for a period of 30 days. The Chief Judge found that
 5 the period of suspension of criminal trials and other criminal proceedings implemented by
 6 its Order is excluded under the Speedy Trial Act, on the basis that the current COVID-19
 7 pandemic constitutes a “judicial emergency” under 18 U.S.C. § 3174. The period of
 8 exclusion will be from March 17, 2020 to April 16, 2020 absent further order of the Chief
 9 Judge or that of any individual district judge. See Order of the Chief Judge No. 18 (S.D.
10 Cal. Mar. 17, 2020) (Burns, C.J.). The period of exclusion has been extended by subsequent
11 orders of the Chief Judge. See Order of the Chief Judge No. 24 (S.D. Cal. Apr. 15, 2020)
12 (Burns, C.J.); Order of the Chief Judge No. 27 (S.D. Cal. May 15, 2020) (Burns, C.J.);
13 Order of the Chief Judge No. 30 (S.D. Cal. Jun. 11, 2020) (Burns, C.J.); Order of the Chief
14 Judge No. 33 (S.D. Cal. Jul. 13, 2020) (Burns, C.J.); Order of the Chief Judge No. 34 (S.D.
15 Cal. Aug. 14, 2020) (Burns, C.J.); Order of the Chief Judge No. 40 (S.D. Cal. Sep. 14,
16 2020) (Burns, C.J.); Order of the Chief Judge No. 47 (S.D. Cal. Oct. 14, 2020) (Burns,
17 C.J.); Order of the Chief Judge No. 50 (S.D. Cal. Nov. 16, 2020) (Burns, C.J.); Order of
18 the Chief Judge No. 60 (S.D. Cal. Feb. 2, 2021) (Sabraw, C.J.); Order of the Chief Judge
19 No. 63 (S.D. Cal. Mar. 2, 2021) (Sabraw, C.J.); Order of the Chief Judge No. 63-A (S.D.
20 Cal. Apr. 14, 2021) (Sabraw, C.J.). See also United States v. Olsen, No. 20-50329, 2021
21 WL 1589359, at *9 (9th Cir. Apr. 23, 2021) (“The Central District of California did not
22 cast aside the Sixth Amendment when it entered its emergency orders suspending jury trials
23 based on unprecedented public health and safety concerns.”).
24         The Judicial Conference of the United States found that conditions due to the
25 national emergency are materially affecting the functioning of the federal courts, and the
26 Judicial Council of the Ninth Circuit certified that emergency conditions existing in the
27 Southern District of California justify the temporary suspension of the 70-day period to
28 bring defendants to trial. In re Approval of the Judicial Emergency Declared in the S. Dist.
                                                2
        Case 3:20-cr-00160-H Document 64 Filed 04/28/21 PageID.308 Page 3 of 4




 1 of California, 955 F.3d 1135, 1136 (9th Cir. 2020) (Thomas, C.J.). Public health
 2 recommendations and restrictions have impacted the Court's ability to function as it usually
 3 does, to conduct in-person proceedings, and has impaired the availability of counsel,
 4 parties, and Court staff to be present in the courtroom. The public health restrictions have
 5 also hindered counsel’s ability to have in person meetings with their clients.
 6         The United States has produced voluminous discovery to the Defendant. These
 7 documents include, among other things, bank records, communications, and dozens of
 8 reports from the Federal Bureau of Investigation. The Defendant, and defense counsel,
 9 need the opportunity to review the discovery in order to determine whether to request
10 additional items of discovery and whether to file substantive motions.
11         The parties continue to exercise due diligence in the preparation of this case. Even
12 beyond the period of judicial emergency, the current health emergency would likely hinder
13 necessary steps the parties would take to meet with witnesses and trial teams, to resolve
14 pretrial disputes between parties, and otherwise adequately prepare for pretrial proceedings
15 or the trial itself within the time limits established by the STA.
16         Taking into account the exercise of due diligence by the parties and given the grave
17 public health concerns discussed in the Orders of the Chief Judge, the Court finds that that
18 the nature of the charges, the amount of discovery, and the current health emergency make
19 it unreasonable to expect adequate preparation for pretrial proceedings or the trial itself
20 within the time limits established by the STA. Furthermore, the failure to grant the
21 requested continuance would deny defense counsel the reasonable time necessary for
22 effective preparation and would result in a miscarriage of justice. Accordingly, the Court
23 finds that time is excluded under 18 U.S.C. § 3161(h)(7) and further finds that the ends of
24 justice served by granting a continuance outweigh the best interests of the public and the
25 defendants in a speedy trial. See United States v. Tanh Huu Lam, 251 F.3d 852, 858 (9th
26 Cir.), as amended on denial of reh'g and reh'g en banc sub nom. United States v. Lam, 262
27 F.3d 1033 (9th Cir. 2001) (“[D]eclin[ing] to permit a defendant's interest in a speedy trial
28 to override his attorney's legitimate assessment of the complexity of a case and his
                                             3
        Case 3:20-cr-00160-H Document 64 Filed 04/28/21 PageID.309 Page 4 of 4




 1 corresponding need to prepare” and further noting that “[t]o hold otherwise would risk
 2 setting up an irreconcilable conflict with a defendant's right to effective assistance of
 3 counsel[.]”).
 4         Additionally, there are pending defense motions (Doc. No. 35) that require a hearing
 5 before the Court and the Court continues the pending motions to the July 26, 2021 motion
 6 hearing/trial setting date. Accordingly, the Court finds that time is excluded under 18
 7 U.S.C. § 3161(h)(1)(D) for pending motions. See United States v. Tinklenberg, 563 U.S.
 8 647, 650 (2011) (Holding that time resulting from the filing of a pretrial motion falls within
 9 the STA’s exclusion irrespective of whether it actually causes, or is expected to cause delay
10 in starting a trial.)
11         In light of the foregoing reason, the Court orders that time be excluded under the
12 STA from October 15, 2020, the date of the filing of the Co-Defendant’s motion currently
13 pending before the Court (See Doc. No. 33), to July 26, 2021 under 18 USC §§ 3161(h)
14 and 3174.
15         The Defendant is ordered to appear before the Court on July 26, 2021 at 10:00 a.m.
16 and the Defendant is to execute and file an acknowledgment of next court date by May 24,
17 2021. The Defendant is on notice that failure to file an acknowledgment of next court date
18 may result in the Court issuing an order to show cause why bond should not be revoked for
19 failure to comply with the Court’s order.
20         IT IS SO ORDERED.
21
           DATED: April 28, 2021            ________________________________
22                                          HONORABLE MARILYN L. HUFF
23                                          UNITED STATES DISTRICT JUDGE

24
25
26
27
28
                                                4
